COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              NOTICE

Appellate case name:      Charles Ronald Wade v. Harris County

Appellate case number:    01-15-00155-CV

Trial court case number: 2011-69056

Trial court:              295th District Court of Harris County

        The Court’s records indicate that the notice of appeal on the merits of the underlying case
may not have been timely filed. See TEX. R. APP. P. 26.1 (requiring notice of appeal to be filed
within thirty days after judgment is signed or within ninety days if timely motion for new trial is
filed or within six months after judgment is signed for restricted appeal); TEX. R. CIV. P. 329b(a)
(requiring motion for new trial to be filed within thirty days after judgment is signed).
Accordingly, the Court has directed me to notify you that the Court may dismiss this appeal for
want of jurisdiction unless you file a written response to this notice, providing a detailed
explanation, citing relevant portions of the record, statutes, rules, and case law to show that this
Court has jurisdiction over the appeal. See TEX. R. APP. P. 42.3(a).

        Any response must be filed within 10 days of the date of this notice. You must respond
in writing even if you have previously claimed your notice of appeal was timely filed.

       If a meritorious response is not received in the form described above by the deadline, the
Court may dismiss the appeal for want of jurisdiction without further notice.




Clerk’s signature:


Date: May 14, 2015